UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-                                            ORDER

PORFIRIO LUGO,                                               18 Cr. 723 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant, scheduled for April

14, 2020, is adjourned to June 12, 2020 at 4:00 p.m.

Dated: New York, New York
       March 30, 2020
